113 F.3d 1240
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.ATTORNEYS LIABILITY PROTECTION SOCIETY, INC., a Mutual RiskRetention Group, A Montana Corp., Plaintiff-Appellee,v.Ronald E. CUMMINGS, Defendant-Appellant.
No. 96-35556.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 6, 1997.Decided May 14, 1997.

Before:  LAY,* BEEZER and TROTT, Circuit Judges.


1
MEMORANDUM**


2
Ronald E. Cummings appeals the district court's grant of summary judgment in favor of Attorneys Liability Protection Society.  The district court held that Cummings's malpractice insurance policy was rescinded by agreement of the parties.  Cummings agreed to rescission of the contract, acknowledged the agreement on September 21, 1990, and Attorneys Liability Protection Society immediately returned the full premium of approximately $10,000.


3
Upon review of the record and the briefs we find the facts are undisputed and that no error of law exists.  We affirm the district court's grant of summary judgment.


4
AFFIRMED.



*
 Honorable Donald P. Lay, Circuit Judge for the Eighth Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3